DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 19-30 in the reply filed on 9 April 2020 is acknowledged.
Rejoinder will be considered if/when appropriate.  Rejoinder is not appropriate at this time, as the non-elected claims have been cancelled.   

Response to Arguments
Applicant’s arguments and associated amendments have been fully considered and are persuasive.  Thus, the previous rejections have been withdrawn. 

Allowable Subject Matter
Claims 19-33 are allowed.
The following is an examiner’s statement of reasons for allowance:  As presently presented, independent claims 1 and 32 include a generic etching apparatus (i.e. chamber, gas inlet, substrate holder and a process controller, wherein the process controller comprises program instructions for providing a specific method to be performed by the generic apparatus).  With the exception of the method included as the program instructions, the features of the generic apparatus are known in the art.  The steps of the method as combined and included as the program instructions, which are part of the process controller are not disclosed in cited prior art.   Further, no other prior art was located that .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716